Title: From Thomas Jefferson to James Wood, 7 November 1780
From: Jefferson, Thomas
To: Wood, James



Dear Sir
Richmond Nov. 7. 1780.

We think with you that the Germans you have furloughed to Augusta Rockingham &c. may be permitted to remain. My opinion of Pastor Kohlé is the same with yours, that is that he is more American than British. He never wrote a letter to me which could be exceptionable to me. I beleive that with a proper opportunity for explanations he might be rendered useful.
I am with great [estee]m Dr Sir Your most obedt. servt.,

Th: Jefferson

